     Case 1:20-cv-22658-JEM Document 1-2 Entered on FLSD Docket 06/26/2020 Page 1 of 5
Filing # 105501335 E-Filed 03/26/2020 04:18:05 PM



                                                             IN THE CIRCUIT COURT OF THE
                                                             11TH JUDICIAL CIRCUIT IN AND FOR
                                                             MIAMI-DADE COUNTY, FLORIDA

                                                             CASE NO: 2020-007206-CA-01
        Clarence Lawrence,

                Plaintiff,
        V.

        Target Corporation,
        a Foreign Corporation,

                Defendant.


                                       COMPLAINT FOR DAMAGES
                                      AND DEMAND FOR JURY TRIAL

                Comes Now, the Plaintiff, Clarence Lawrence, by and through the undersigned counsel,

        sues the Defendant, Target Corporation, a Foreign Corporation, and states the following:

                                          GENERAL ALLEGATIONS
                      This is an action for damages in excess of the minimum jurisdictional limits of this

       Court, to wit, Fifteen Thousand ($15,000.00) Dollars, exclusive of interest and costs.

              2.      Venue is proper in the 11 th Judicial Circuit in and for Miami-Dade County, Florida

       because the alleged tortuous conduct occurred in Miami-Dade County, Florida.

              3.      At all times material, the Plaintiff, Clarence Lawrence is and was a resident of

       Miami-Dade County, Florida, over the age of eighteen (18) years and otherwise sui fur/s.

              4.      At all times material herein, the Defendant, Target Corporation (hereinafter

        "Target"), is a Foreign Corporation, authorized to do business and doing business in the State of

        Florida.

              5.      At all times material, Target owned, operated, controlled, rented, leased,

        maintained, and/or inspected Store #1075 located at 20500 SW. 112th Avenue, Miami, Florida
                                                         1


                                            EXHIBIT A
Case 1:20-cv-22658-JEM Document 1-2 Entered on FLSD Docket 06/26/2020 Page 2 of 5




    33189 (hereinafter "Premises"), where this action accrued.

           6.      On or about July 27, 2017, the Plaintiff, Clarence Lawrence, was a business

    invitee on the Premises owned, leased, controlled, rented, inspected, and/or maintained by

    Target.

           7.      On said day, the Plaintiff, Clarence Lawrence, was at the above mentioned

    Premises located on said Premises when he slipped and fell on a liquid on the floor which had

    been allowed to accumulate and turn into a puddle.

           8.      The Plaintiff, Clarence Lawrence, has sustained foreseeable serious personal

    injuries and damages as more fully described hereinafter.

                                          COUNT I - NEGLIGENCE
           The Plaintiff adopts, reavers and realleges every allegation contained in the General

    Allegations paragraphs 1 through 8 of this Complaint as if set forth herein and further allege:

           9.      At all times material, the Defendant, Target owned, leased, rented, and/or sold

    the Premises, wherein the Defendant, Target, personally, and/or by and through its agents,

    servants and/or employees operated, controlled, maintained, and/or conducted business.

           10.     At all times material, the Plaintiff, Clarence Lawrence, was a business invitee

    onto the Defendant's, Target, premises, thus lawfully on the Premises.

           11.     At all times material hereto, Defendant, Target, was responsible for the

   maintenance, safety, safekeeping and/or warning of dangers of the aforementioned Premises.

           12.     On or about July 27, 2017, the Plaintiff, Clarence Lawrence, while on

   Target's Premises, was caused to slip and fall on a liquid on the floor which had been allowed to

   accumulate and turn into a puddle.

           13.     The improperly maintained area in the Defendant's store created an unreasonable

                                                     2
Case 1:20-cv-22658-JEM Document 1-2 Entered on FLSD Docket 06/26/2020 Page 3 of 5




   and dangerous condition which the Plaintiff, Clarence Lawrence, was exposed to.

           14.    That the Defendant, Target, its agents, servants and/or employees, owed the

    Plaintiff a duty to use reasonable care in the care, safekeeping, maintenance and control of its

    property, and to warn the Plaintiff of any hazards, which this Defendant knew or should have
                      1
    known about and which were not as equally obvious to the Plaintiff, Clarence Lawrence.

           15.    That at said time and place, the Defendant, Target, its agents and/or employees

   were negligent and otherwise fell below acceptable standards of care including, but not limited

   to, the following:

                  a)      Caused or allowed a dangerous and defective condition, causing the
                          Plaintiff to be exposed to the dangerous defective area on said Premises,
                          which caused the Plaintiff, Clarence Lawrence, serious bodily injuries;

                  b)      Defendant negligently and carelessly failed to exercise due and reasonable
                          care to monitor and inspect the subject defective and improperly
                          maintained area, when Defendant knew or in the exercise of reasonable
                          care should have known that the subject defective and improperly
                          maintained area, and/or the area presented an unreasonable risk of harm to
                          members of the public, visitors, and/or invitee and anyone traversing the
                          subject area of the Defendant's Premise including the Plaintiff; Clarence
                          Lawrence;

                  c)      Defendant negligently and carelessly failed to place cones, warning signs,
                          or any other warning devices to secure the subject area so that it would not
                          be exposed to members of the public, visitors, employees and/or invitees
                          such as the Plaintiff, Clarence Lawrence, thus preventing Plaintiff from
                          being injured by the aforementioned dangerous and defective condition on
                          the Defendant's Premise;

                  d)      Defendant knew or in the exercise of reasonable care should have known
                          of the above described dangerous condition, or in the alternative such
                          dangerous and defective condition had existed for a length of time for
                          which reasonable warning signs would have disclosed same;

                  e)      Defendant negligently exposed Plaintiff, Clarence Lawrence, to a
                          foreseeable and unreasonable risk of harm and bodily injury;

                          Defendant negligently failed to become adequately apprized of the extent

                                                    3
Case 1:20-cv-22658-JEM Document 1-2 Entered on FLSD Docket 06/26/2020 Page 4 of 5




                           of the dangerous condition of the area and to take reasonable preventative
                           action;


                  g)       Defendant failed to correct or adequately correct the unreasonably
                           dangerous condition of the area on the Defendant's Premise, when said
                           condition was either known to Defendant or had existed for a sufficient
                           length of time such that the Defendant should have known of the same had
                           Defendant exercised reasonable care; and/or

                  h)     Defendant was otherwise negligent in the inspection and/or maintenance
                         and by failing to warn of the dangerous conditions of the subject common
                         area of the Defendant's Premise;

                  All of the above acts thereby breaching the duty of care to the Plaintiff.

           16.    As a direct, proximate and foreseeable result of the negligence of the Defendant,

   Target, on or about July 27, 2017, the Plaintiff, Clarence Lawrence, sustained injuries which

   were caused and activated by the accident herein sued upon, and the Plaintiff is suffering the

   following damages which exist and will continue into the future:

                  a.   Bodily injury;

                  b.   Pain and suffering;

                  c.   Disability;

                  d.   Physical Impairment/ Permanent Injuries;

                  e.   Aggravation of pre-existing condition;

                  f.   Mental Anguish;

                  g. Medical bills and expenses, both in the past and in the future;

                  and/or

                  j. Any and all other damages allowed by law.

           17.    Plaintiff has suffered such losses and damages in the past and will continue to

   suffer same in the future.




                                                    4
Case 1:20-cv-22658-JEM Document 1-2 Entered on FLSD Docket 06/26/2020 Page 5 of 5




            WHEREFORE, the Plaintiff, Clarence Lawrence, demands judgment against the

    Defendant, Target Corporation, for compensatory damages, in an amount in excess of Fifteen

    Thousand Dollars ($15,000.00) together with costs, interest, and any other relief that this Court

    may deem just and proper.

                                    DEMAND FOR JURY TRIAL

           The Plaintiff, Clarence Lawrence, further demands a trial by jury of all issues triable as

    a right by Jury.

                                                         Respectfully Submitted,

                   Dated: March 26, 2020.

                                                          /s/ Carlos A. Velasquez
                                                         Carlos A. Velasquez, Esq.
                                                         Florida Bar No.: 755982
                                                         CVelasouezaVDATrialLawyers.com
                                                         Alejandro Larrazabal, Esq.
                                                         Florida Bar No.: 102708
                                                         A Larrazabalri4VDATrial Lawyers.com
                                                         Velasquez Dolan Arias, P.A.
                                                         101 N. Pines Island Road, Suite 201
                                                         Plantation, Florida 33324
                                                         Telephone:     (954) 382-0533
                                                         Facsimile :    (954) 382-0585
                                                         Attorney for Plaintiff




                                                    5
